According to the undisputed testimony, appellant was apprehended by the officers while in the actual possession of a quantity of whisky.
We would not order a reversal of the judgment of conviction because of the admission of the testimony — also undisputed — that another receptacle than the one in the physical possession of appellant, likewise containing whisky, was found in close proximity, and accessible, to him.
All that occurred, and all that was found, on the single search made by the officers, in the single locality of appellant's immediate presence, could well be considered as the res gestæ of the said search, etc.
The judgment of conviction is affirmed.
Affirmed.